Citation Nr: 0008790	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-06 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

At the outset, the Board notes that the veteran has submitted 
numerous written statements during the pendency of his 
current claim indicating that he desires to pursue a claim of 
service connection for non-cardiac disability resulting in 
chest pain symptoms.  The Board observes, however, that this 
service connection claim for a non-cardiac chest pain 
disability has apparently not been considered by the RO, as 
the November 1997 rating decision has focused entirely on the 
issue of whether new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for coronary artery disease.  A preliminary review 
of the record reveals that the veteran was diagnosed with 
non-cardiac chest pain, atypical chest pain, chest wall pain, 
costochondritis, and myofascial chest pain, both during and 
subsequent to service.  Although the RO denied the veteran's 
claim for service connection for a non-cardiac chest pain 
disability as not well-grounded in its February 1994 rating 
decision (which separately denied service connection for 
coronary artery disease), as the RO has not addressed the 
issue of whether the veteran has submitted new and material 
evidence to reopen his claim of service connection for a non-
cardiac disability manifested by chest pain, this issue is 
hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A February 1994 rating decision denied the veteran's 
claim of entitlement to service connection for coronary 
artery disease; a notice of disagreement was not received 
from that determination.

2.  The evidence associated with the claims file subsequent 
to the February 1994 rating decision is cumulative or 
redundant of evidence previously submitted, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for coronary artery disease. 


CONCLUSIONS OF LAW

1.  The February 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
coronary artery disease.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that a February 1994 rating 
decision denied service connection for a coronary artery 
disease.  The veteran did not file a notice of disagreement 
to this rating decision.  Therefore, the February 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant evidence of record at the time of the February 
1994 rating decision included the following: the veteran's 
service medical records (SMRs), which contain numerous 
references to complaints of chest pain, which was attributed 
to various non-cardiac sources; a July 1984 VA or military 
base medical facility examination report stating an 
impression of atypical chest pain; various treatment records 
from a VA or military base medical facility for the period 
September 1986 to September 1989 relevant to complaints of 
chest pain and coronary artery disease; an August 1988 
operation report explaining the details of the veteran's 
triple coronary bypass surgery; an October 1988 letter from a 
private physician, Patricia Applegate, M.D., stating that 
"[r]etrospectively, it appears that at least a portion of 
his chest discomfort since 1982, was related to 
arteriosclerotic heart disease and could indeed have impaired 
his ability to perform at a maximum work load . . ."; a 
November 1993 letter from Dr. Applegate that summarized the 
veteran's continuing treatment for coronary artery disease, 
but noted that the veteran was still experiencing chest pain 
of uncertain etiology; and the veteran's variously dated 
written statements.  

The relevant evidence associated with the claims file 
subsequent to the February 1994 rating decision consists of 
the following: various VA and private clinical records 
covering the period June 1988 to February 1997 concerning the 
veteran's ongoing treatment for coronary artery disease and 
complaints of chest pain; certain medical records already of 
record at the time of the February 1994 RO denial; and the 
veteran's variously dated written statements.   

After consideration of the above evidence, the Board 
concludes that its analysis need not go beyond the first step 
of the three-step analysis for reviewing a request to reopen 
a claim for service connection, because, as explained below, 
no new and material evidence has been received to reopen the 
veteran's service connection claim for coronary artery 
disease.  

The new items of medical evidence of record concerning the 
veteran's coronary artery disease do bear directly and 
substantially on the issue at hand in that they describe 
continued treatment and monitoring received for his diagnosed 
coronary artery disease.  However, as there was evidence of 
coronary heart disease of record at the time of the February 
1994 rating decision, these newly received items of evidence 
are cumulative or duplicative and otherwise not so 
significant, either by themselves or in connection with all 
of the evidence, that they must be considered in order to 
fairly decide the merits of that claim.  See Anglin v. West, 
No. 99-7019 (Fed. Cir. Feb. 15, 2000).  Moreover, the 
veteran's written statements, as they relate to his claim of 
entitlement to service connection for coronary artery 
disease, are duplicative or cumulative of the contentions he 
advanced at the time of the February 1994 rating decision.  

What is missing in the present case is additional medical 
evidence linking his current coronary artery disease to 
service.  The Board does not doubt the veteran's sincere 
belief that such a causal relationship exists, but lay 
persons are not competent to render opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran contends in his written statements that 
numerous private doctors have explained to him that he must 
have had coronary artery disease while he was still in-
service, aside from Dr. Applegate's letter - which was 
considered in rendering the February 1994 rating decision, 
and is therefore duplicative - the veteran has not produced 
documentation from such physicians stating this conclusion.  
By this decision, the Board is informing the veteran that 
additional medical evidence of causation is required to 
reopen his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
coronary artery disease.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


